CUSIP No. 292448206 Exhibit 99.2 Translation into English for Convenience Purposes Only FRANCISCO LOZANO NORIEGA, ESQ. TOMAS LOZANO MOLINA, ESQ. G. SCHILA OLIVERA GONZALEZ, ESQ. NOTARIES MEXICO CITY, THE FEDERAL DISTRICT VOLUME TEN THOUSAND AND SEVENTY FIVE. TLM/REM. TWO HUNDRED AND SEVENTY-EIGHT THOUSAND SEVENTY NINE. IN MEXICO, THE FEDERAL DISTRICT, on the tenth day of July in the year nineteen hundred and ninety-seven. I, TOMAS LOZANO MOLINA, Notary Number Ten of the Federal District, do record: A RECIPROCAL GENERAL POWER OF ATTORNEY granted by MRS.
